       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                               Plaintiff,
                   v.                                    Civil No. 20-2424

 BONNIE JEAN MOYES, ROBERT J.
 WILD, and The Unknown Heirs, Executors,
 Administrators, Devisees, Trustees,
 Legatees, Creditors, and Assignees of the
 Deceased Borrower, ROBERT W.
 ROSSMAN, and the Unknown Spouses of
 the Deceased Borrower and other
 Defendants; Unknown Stockholders,
 Officers, Successors, Trustees, Creditors and
 Assignees of Defendants as are existing,
 dissolved or dormant corporations; Unknown
 Executors, Administrators, Devisees,
 Trustees, Creditors, Successors and
 Assignees of Defendants as are or were
 partners or in partnership; and Unknown
 Guardians, Conservators and Trustees of
 Defendants as are minors or are in any way
 under legal disability; and Unknown Heirs,
 Executors, Administrators, Devisees,
 Legatees, Trustees, Creditors and Assignees
 of any Person alleged to be deceased and
 made Defendants,

                                Defendants.


                                            COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and K. Tyson Shaw, Assistant United States Attorney, and for

its cause of action alleges:

        1.      This is a civil action for judgment on the Promissory Note and foreclosure of the

Mortgage brought by the United States of America under the provisions of 28 U.S.C. § 1345.
      Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 2 of 8




       2.     Service may be made upon the Defendants in the following manner:

              a.     Defendant Bonnie Jean Moyes may be served the Summons and a copy of

                     the Complaint at 4252 W. 6000 S., Roy, Utah 84067. This Defendant may

                     be considered within the jurisdiction of the Court pursuant to the long-arm

                     statute, K.S.A. § 60-308(b).

              b.     Defendant Robert J. Wild may be served by publication since his address

                     is unknown.

              c.     Upon the Unknown Heirs, Executors, Administrators, Devisees, Trustees,

                     Legatees, Creditors, and Assignees of the Deceased Borrower Robert W.

                     Rossman, and the Unknown Spouses of the Deceased Borrower and other

                     Defendants; the Unknown Stockholders, Officers, Successors, Trustees,

                     Creditors and Assignees of Defendants as are existing, dissolved or dormant

                     corporations; Unknown Executors, Administrators, Devisees, Trustees,

                     Creditors, Successors and Assignees of Defendants as are or were partners

                     or in partnership; and Unknown Guardians, Conservators and Trustees of

                     Defendants as are minors or are in any way under legal disability; and

                     Unknown Heirs, Executors, Administrators, Devisees, Legatees, Trustees,

                     Creditors and Assignees of any Person alleged to be deceased and made

                     Defendants, by publication, since the addresses of these Defendants is

                     unknown.

       3.     Deceased borrower Robert W. Rossman executed and delivered to Plaintiff United

States, acting through the Rural Housing Service, United States Department of Agriculture, a

promissory note on December 29, 2005, in the principal amount of $39,050.00, together with



                                              2
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 3 of 8




interest at the rate of 5.3750 percent (5.3750%) per annum on the unpaid balance. As consideration

for this note, Plaintiff United States made a Rural Housing loan to Robert W. Rossman (deceased),

pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A

true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      On December 29, 2005, to secure repayment of the indebtedness, deceased

borrower Robert W. Rossman executed and delivered a purchase-money security interest in the

form of a real estate mortgage upon real property commonly known as 606 S. Hill Street, Fort

Scott, Kansas 66701 and located in Bourbon County, Kansas, within the jurisdiction of this Court,

described as follows:

               Lot Four (4), Block One Hundred Eighty-five (185), City of Fort
               Scott, Ks.

       5.      This real estate mortgage was filed on December 29, 2005, in the office of the

Register of Deeds of Bourbon County, Kansas, in Book 311 of CR at Pages 139-144. A true and

correct copy of the Mortgage is attached as Exhibit B.

       6.      On December 29, 2005, deceased borrower Robert W. Rossman executed a Subsidy

Repayment Agreement. The recapture of any and all amounts granted under this Agreement are

secured by the Real Estate Mortgage described above pursuant to the Housing Act of 1949, as

amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R. § 3550.162. As of

November 19, 2019, there was due the total amount of $12,283.92. This amount is to be recovered

in rem only, and only after recovery of the principal (including advances and other recoverable

costs) and accrued interest due on the Promissory Note through the date of sale of the real property.

A true and correct copy of the Subsidy Repayment Agreement is attached as Exhibit C.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A-C.

                                                 3
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 4 of 8




        8.      Deceased borrower Robert W. Rossman failed to pay installments of principal and

interest when due in violation of the liability and security documents set out above. Plaintiff

United States elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and made demand for these amounts.

        9.      The amount due on the Promissory Note is principal in the amount of $31,442.65

(including unpaid principal of $27,612.85, escrow replenish of $1,459.91, agency title report fees

of $300.00, caretaker fees of $910.00, escrow fees of $1,116.19, and late fees of $43.70) as of

November 19, 2019; plus interest in the amount of $3,866.31 (including interest on principal of

$3,679.93 and interest on advances of $186.38) accrued to November 19, 2019; plus interest

accruing thereafter at the daily rate of $4.4596 (including daily interest on principal of $4.0663

and daily interest on advances of $0.3933) to the date of judgment; plus administrative costs

including but not limited to the lis pendens filing fee and title report expenses pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff United States is also

owed the amount of $12,283.92 for interest credit or subsidy subject to recapture; plus interest

after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all

Defendants' interests in the subject real estate.

        10.     No other action has been brought to recover these sums.

        11.     Plaintiff United States completed all loan servicing requirements of Title V of the

Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

        12.     The following Defendants may claim an interest in the real property:




                                                    4
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 5 of 8




                 a.     Defendant Bonnie Jean Moyes may claim an interest in the real property as

                        an heir at law of deceased borrower Robert W. Rossman.

                 b.     Defendant Robert J. Wild may claim an interest in the real property as an

                        heir at law of deceased borrower Robert W. Rossman.

                 c.     The Unknown Heirs and Defendants listed above in paragraph 2.c. may

                        claim an interest in the real property as heirs at law of deceased borrower

                        Robert W. Rossman.

       13.       The indebtedness due Plaintiff United States is a first and prior lien on the property

described above.

       14.       The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

       15.       Less than one-third (1/3) of the original indebtedness secured by the mortgage of

Plaintiff United States was paid prior to default.

       16.       The security real estate has been abandoned.

       WHEREFORE, Plaintiff United States demands in rem judgment of foreclosure for

principal in the amount of $31,442.65 (including unpaid principal of $27,612.85, escrow replenish

of $1,459.91, agency title report fees of $300.00, caretaker fees of $910.00, escrow fees of

$1,116.19, and late fees of $43.70) as of November 19, 2019; plus interest in the amount of

$3,866.31 (including interest on principal of $3,679.93 and interest on advances of $186.38)

accrued to November 19, 2019; plus interest accruing thereafter at the daily rate of $4.4596

(including daily interest on principal of $4.0663 and daily interest on advances of $0.3933) to the

date of judgment; plus administrative costs including but not limited to the lis pendens filing fee

and title report expenses pursuant to the promissory note and mortgage; plus filing fees in the



                                                     5
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 6 of 8




amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff further demands in rem judgment in the amount of $12,283.92 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

        Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

        Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

        Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that

the sale be subject to any unpaid real estate taxes, special assessments and easements of record.

        Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:




                                                   6
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 7 of 8




               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in rem judgment of
                       foreclosure;

               (4)     Plaintiff United States= in rem judgment of foreclosure;

               (5)     The interest accruing on Plaintiff United States’ in rem judgment for
                       interest credit or subsidy subject to recapture;

               (6)     Plaintiff United States’ in rem judgment for interest credit or subsidy
                       subject to recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. McALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ K. Tyson Shaw
                                                      K. TYSON SHAW
                                                      Assistant United States Attorney
                                                      Pennsylvania State Bar No. 314323
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      PH: (913) 551-6730

                                                 7
       Case 2:20-cv-02424-HLT-ADM Document 1 Filed 08/31/20 Page 8 of 8




                                                     FX: (913) 551-6541
                                                     Email: tyson.shaw@usdoj.gov
                                                     Attorneys for the Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.

                                                     s/ K. Tyson Shaw
                                                     K. TYSON SHAW
                                                     Assistant United States Attorney




                                                8
Case 2:20-cv-02424-HLT-ADM Document 1-1 Filed 08/31/20 Page 1 of 1




                  INDEX OF EXHIBITS TO
               UNITED STATES OF AMERICA=S
                       COMPLAINT


                  Exhibit A: Promissory Note

                  Exhibit B: Mortgage

                  Exhibit C: Subsidy Repayment Agreement
Case 2:20-cv-02424-HLT-ADM Document 1-2 Filed 08/31/20 Page 1 of 4




                   Exhibit A: Promissory Note
                   Case 2:20-cv-02424-HLT-ADM Document 1-2 Filed 08/31/20 Page 2 of 4


Fam, RD 1940.16                                                                                                                        Fann Approved
(Rev. 7-05)                                                                                                                            0MB No. 0575-0172
                                                     UNITED STATES DEPARTMENT OF AGRICULTURE
                                                              RURAL HOUSING SERVICE


                                                                    PROMISSORY NOTE
 Type of Loan         SECTION 5 02                                                                                                     SATISFIED

  Loan No.
                      -----------                                                                                This ___ day of            ,20 _ __
                                                                                                                 United States of America
                                                                                                                  By: -
                                                                                                                 Tille: _-
                                                                                                                         _- _- __  -_-_  -_
                                                                                                                                          -_- _-_- -
                                                                                                                                                  __
 Date:             1 2 / 29               20   _o_s _ _
                                                                                                                   USDA. Rural Housing Services
 606     S Hill St
                                                                        (Property Address)
  Fort Scott                                                            Bourbon                               KS
                                                                                                              ---,.,,,.,...,....,..._---
                        ( CIty or Town)                                              (County)                         (State)

 BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 3 9, oso. oo
 (this amount is called "principal"), plus interest
 INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
 interest at a yearly rate of    s. 3 75 o   %. The interest rate required by this section is the rale I will pay both before
 and after any default described below.

 PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

    I. Principal and interest payments shall be temporarily deferred. The interest accrued to - - - - - - -
 shall be added to the principal. The new principal and later accrued interest shall be payable in        regular amortized
 installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
 here: $                       , and the amount of such regular installments in the box below when such amounts have been
 determined. I agree to pay principal and interest in installments as indicated in the box below.

    It. Payments shall not be deferred. I agree to pay principal and interest in                              _ _3.....6.....o'--- installments as indicated in
 the box below.
 I will pay principal and interest by making a payment every month.
 I will make my monthly payment on the 20th day of each month beginning on                              January 28                 , 2006 and
 continuing for 3 59 months. I will make these payments every month until I have paid all of the principal and interest
 and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
 before principal. If on December 29 , 2 03 5 , I still owe amounts under this note, I will pay those amounts in full on
 that date, which is called the "maturity date."
 My monthly payment will be $ ...2...1...a. . . 6..,_7
                                                . . _ _ _ _---'. l will make my monthly payment at .J..IJLC....~u:u.-J.1.1...1...1...1..=-..QJ.l.l.l.(.=,l;j,_-----l
  noted on my billing statement                                                   or a different place if required by the Government.


 PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
 unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
 Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
 accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
 below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
 below. I authorize the Government to enler the amount and date of such advance on the Record of Advances.


  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the lype
  of loan indicated in the ''Type of Loan" block at the top of this note. This nole shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According 10 the Paperwork Reduction Acl of l 995, no persons arc rcquirtd lo respond lo a collc:clion of infomiation unless it displays a valid 0MB conlrol
number. The valid 0MB conll'Dl number for this infolllllltion collection is OS7S-Ol 72. The lime rcquirtd le complclc Ibis infonnation collection is cslimatcd 10
avcracc 15 minutes per response, including lhe lime for n:vicwing inslrUctions, searching existing da1a SOUICCs, i;athcring and main1ainini; lhc dala needed, and
ccmph:ling and reviewing the collection cf infomialion.

                                                                                       1


                                               l                                                                 C
             Case 2:20-cv-02424-HLT-ADM Document 1-2 Filed 08/31/20 Page 3 of 4


                                                                                                 Account#

LATE CHARGES. tf lhe Government has not received the full amount of any monthly payment by the end of            1 5 days
after lhe date it is due, I will pay a late charge. The amount of lhe charge wilt be        4        percent of my overdue
payment or principal and interest. I will pay this charge promptly, but only once for each lale payment.

BORROWER'S RIGHT TO PREPAY. I have the righl to make payments of principal at any time before they are due.
A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am maklng a prepayment.

J may rnake.aiull .prepayment.or_partia!.prepaymenl.wilhout.paying any.prepayment charge. The Government Vl(ill.use_
all of my prepayments to reduce the amount of princlpat that i owe under this Nole. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless lhe Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may al any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repaymenl ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entiUed "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if lhis loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                               2


                                                                                   (_
                Case 2:20-cv-02424-HLT-ADM Document 1-2 Filed 08/31/20 Page 4 of 4


                                                                                                           Account#

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing it by first class mail to Iha Government al USDA Rural Housing Service, c /o customer Service Branch
    Post Office Box 6688 9. st, Louis. MO 63166                         , or at a different address if I am given a notice of that
different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep alt of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
may enforce its rights under thfs note against each person individually or against all of us together. This means that any
one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
application may result in the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



      ~. . i&~t.,m~                                     1
                                                                                   BonowM                            s~,

- - - - - - - - - - - - - - - Seal                              - - - - - - - - - - - - - - - Seal
           Borrower                                                        Borrower




I                                            RECORD OF ADVANCES                                                                      I
           AMOUNT             DATE                  AMOUNT              DATE                      AMOUNT                 DATE
(t\ (.                                       {Ir\ t:                                   1'1'1\_~
{2) ii::                                        t
                                             19 \                                      !{1 6l,
fi}   s                                     <10\S                                      (1 7H
r4\   ~                                     ti 1\   s                                  IIISI\ 1:
(51 S                                       l t? )'                                    l€19) S
'61 S                                       (13) 5                                     1,201S
(7) S                                       (14) S                                     (21) S

I                                                                                     TOTAL         s                                I




                                                                 3


                                  (_                                                   (
Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 1 of 7




                      Exhibit B: Mortgage
             Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 2 of 7
                                                             (




                                                                                      r.~ \()._
                                                                                     \,,1\ ll•l· ••tl ''1,
                                                                                  ,,,     s sou . . . ,,,.
                                                                              ,,,,'~<.c,'O ............. . ·:fo'      1
                                                                                                                       ,.,'/
                                                                                                                                       ,.....,.Iv
                                                                                                                                        d O.0
                                                                                                                                                  O                                          s.    "'~0"1
                                                                                                                                                                                                   U'J C)QI ~
                                                                         §' <:5,·········             ·••·••••••• J,, ~               STATE OF KANSAS, BOURBON COUNTY
                                                                        § 2!J /
                                                                       =!                                             \!
                                                                                                                               -~.l.-··r&ER_
                                                                                                                                      .
                                                                                                                                           FOR RECORD THIS~ DAY OF
                                                                                                                                            20M_AT~O'CLOCK_e_M_
                                                                       § ffi ~
                                                                                            .
                                                                                           ,:t..,
                                                                                                      •
                                                                                                     ...               ._         =   AND RECOR§E;D IN BOOK;a.ll._OF.JUs:.
                                                                       \ ~\                         ~             /,J
                                                                          ~
                                                                         (9 ..
                                                                           ,;.
                                                                                  ~ 4..
                                                                                 ~-···                        ..,~'
                                                                                                           ....
                                                                            -:..,,..,{ .......K....··-;;,\\-s          ,,'
                                                                                                                          ,....
                                                                                                                               ~
                                                                                                                                      ATPAG~E 13 -14L/~
                                                                                                                                                          -----
                                                                                                                                                          ~...... -   ,I

                                                                                                                                       SHARON ELDER, r.;GISTER oF DEEDS
                                                                                                                                                                               .., /
                                                                                                                                                                               ~
                                                                                                                                                                                         -    ~


                                                                                      ,,,,,,,,,,.
Form RD 3550-14 KS                                                                                                                                            Form Approved
(9-00)                                                                                                                                                        0MB No. 0575-0172
                                                                  United States Department of Agriculture
                                                                          Rural Housing Service                                                        Acct#

                                                                  MORTGAGE FOR KANSAS
THIS MORTGAGE ("Security Instrument") is made on December 2 9 2 oo5 ,                                                                                                            {D~tc]
The mortgagor is Robert W. Rossman, a single pers~n
                                                                                                                ("Borrower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption ogrcements (herein collectively coiled
"Note") which have been executed or assumed by Borro,,er and which provide for monthly payments, with the full debt, if not
paid earlier, due and payable on the maturity date:

Date of Instrument                                             Principal Amount                                                       Maturity Date
Dec. 29, 2005                                                   $39,050.00                                                            December 29, 2035
This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note,\\ ith interest, and all n:ncwals,
extensions and modifications of the Note; (b) the payment of all other sums. with interest, advanced under paragraph 7 to protect
the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted 10 the
Borrower by the Lender pursuant lo 42 U.S.C. §§ 1472(g) or 1490a. For this purpose, Borrower docs hereby mortgage, grant,
and convey 10 Lender the following described property located in the County of      Bourbon
                                                           , State of Kansas

Lot Four (4), Block One Hundred Eighty-five (185), City of
Fort Scott, Ks.




,k,mili11g 1r1 1he A1pcnn1rlc Reduclirm Act 1,f I !l!IJ, 11<1 pcr.11111, """ l'l!qulntcl 111 rr:,pr1111l l<1 u c111/cc1/1111 ,,f i1if,m1w1i1111 1m/e.t, it c/i>p/1~1·.f a l'<ll1cl ( JA IH c11111rnl 11u111ber
 1hc i·ulicl OA fB cr1111ml 11u1r1hcrfitr 1/ri, i1iftmm1lirm ,·11/lcaim1 h 1/S-J-IIJ • 1 71,. 11111c ntquirr:cl 111 c11mplcte 1/1/.1 i1ifor111uli1111 rnllcctim, I, e.11/111u1ecl lrJ a,•erui:c I j
mim11e.< per IY.lflfJII.JC, /11ducl/11,: 1he time fi1r l"l!t·icwi,1x lm1rr1ctimu, .1cun-hi11,: e.1/1·1/11,: rlu111 .m11n·c.f xu1hcrl11,: u11</ mui111u/11ittg the c/u1a 11ccdc1l. um/ mmpldmg u,u/
rr:1•icw/11g 1hc c11/lec1/u11 1,f /1iftm11u1/m1.


                                                                                                                                                                                             Page 1 of6
         Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 3 of 7
                                    (                                                (




which has the address of      606   s.    Hill Street,
                                             (Stn!el]
                                                                                     Fort Scott
                                                                                          [City)
                           66701
Kansas                     (211']            ("Property Address");
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."

    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     l. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable Jaw or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity, Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument.
     If the Funds held by Lender exceed the amounts pennitted to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable Jaw. If the amount of the Funds
held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
     Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument.
     3. Application of Payments. Unless applicable Jaw or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: ( I) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                           Page 2 of 6
       Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 4 of 7
                                   (                                                (
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph . If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien \\ hich has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower; (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subord inating the lien to this Security Instrument. If
Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten (10) days of the giving of notice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires, The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened, If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
       6. Prcsen·ation, Maintenance, and Protection of the Property; Borrower's Loan Application;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
 commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith determination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums secured by a lien which has priority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                           Page 3 of6
       Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 5 of 7
                                    (                                                  (

repairs. Although Lender may take action under. this paragraph 7, Lender is not ~e.quired to do so.
      Any amounts disbursed by Lender under this paragraph 7 shaU become add1t10nal debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Rcnnancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
  In the event ofa partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due.
       If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Wai,·er. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
       12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
 provisions of paragraph I 6. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
 mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
 is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
 other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
 Security Instrument or the Note without that Borrower's consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
 by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
 to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
 Lender when given as provided in this paragraph.
       14. Governing Law; Sevcrability. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note connicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
 provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.
       15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
 Security Instrument.
       16. Transrcr of the Property or a Bencncial Interest in Borrower. If all or any part of the Property or any
 interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                              Page 4 of6
        Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 6 of 7
                                   (                                                 C
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
      18. Sale of Note; Change of Loan Senicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
which payments should be made.
      19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
      20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
storai e on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
to nonnal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower teams, or is notified by any
governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law" means federal Jaws and regulations and laws
and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
      21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
 instrument held by Lender and executed or assumed by Borrower, and default under any other such security
 instrument shall constitute default hereunder.

     NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
     22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
property, (c) upon application by it and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                            Page 5 of6
             Case 2:20-cv-02424-HLT-ADM Document 1-3 Filed 08/31/20 Page 7 of 7
                                                       (                                                      (
expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
inchoate or consummate, of descent, dower and curtesy.
     25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
of this Security Instrument. [Check applicable box]

           D Condominium Rider                          D Planned Unit Development Rider                 D Other(s) [specify]

     BY SIGNING BELOW, Borrower accepts and agrees to the tenns and covenants contained in pages l through
6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument


                                                                                              R~~                                   (SEAL]

                                                                                              - - - - - - - - = - - - - -[SEAL)
                                                                                                                    Borrower


STATE OF KANSAS                                                         }
                                                                                                    ACKNOWLEDGMENT
COUNTY OF _ B_O_U_RB
                   _ O_N_ _ _ _ _                                             ss:



                _ 9_t _h___ day of _ _D_e_c_e_mb
      On this __2                             __ e_r __, 100                                       5       , before me,   a
                                                                                                                      ·--------
                                    ...b
__...,N,..,o...t...,a..__r~y__..P...,u .......l....,i...c.._________,personal\y appeared                  Robert W. Rossman,

_   _...a_.s....1...
                 ·n.......,,g~J......                s ....o....,n.....__ _ _ _ _ _and
                                  e--ip!,<,e.._._r......                                 _ _~ - - - - - - - - ~ - - - - - - ~ - -
who acknowledged that _ _.._h...;e::;.____ executed the foregoing instrument as _.:.:h:.::i:.:s:.....___ voluntary act
and deed.




{SEAL}                                                                                                 tkAw. :1. &(Jdi.s,,,...
                                                                                                                    Notary Publi
                                                                             7
                       MDTARYPUBLIC-State al Kansas
                             OEBRA L. erGs~.1
       •               My Appl. Expires J) ~ ·          07




                                                                                                                                   Page 6 of6
Case 2:20-cv-02424-HLT-ADM Document 1-4 Filed 08/31/20 Page 1 of 2




            Exhibit C: Subsidy Repayment Agreement
      Case 2:20-cv-02424-HLT-ADM Document 1-4 Filed 08/31/20 Page 2 of 2



 Fonn RD 3550.12                                                                                                                                   Fonn Approved
 (Rev. 8·00)                                                United States Dcpanmcnt of Agriculture                                                 0MB No. 0575-0172
                                                                     Rural Housing Service
                                                                                                                                       Account#
                                                  SUBSIDY REPAYMENT AGREEMENT
 L As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan under
 section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the security
 property. Deferred mortgage payments arc included ns subsidy under this agreement.

 2. When l fail to occupy or transfer title to my home, recapture is due . If l refinance or otherwise pay in full without transfer of title
-and ·continne10-occupy1he1'roperty;1he-:unount·of-rccapturc'Will be-c:alculated-but,~poyment of recaptun: c:ttn·bc ·d efcrred,-intercst
 free, until the property is subsequently sold or vacated. If deferred. the Government mortgage can be subordinated but will not be
 released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is an
 option, recapture will be discounted 25% if paid in full at time of settlement

 3. Market value at time of initial subsidy S 41 , OOO • 0 0                  less amount of Rural Housing Service {IUlS) loans
 S 3 9 , 0 5 0 . OO                less .amount of any prior liens S O • DO                        equals my/our original equity
 S 1. 9 50 •0 O                   . This amount equals                 4 • 7 5 60 9 7 % ofthl: market value as determined by
 dividing original equity by the market value.

 4. If all loans an: not subject to recapture, or if all loans subject to recapture arc not being paid, the amount to be n:captured is
 computed according to the following fonnula. Divide the balance ofloans subject to rccapturc that arc being paid by the balance of
 all open loans. Multiply the result by 100 to detennine the percent ofthe outstanding balance of open loans being paid

 5.                                                                         Averagc interest rate paid
                   months
                   loan                                             1.1         2.t          3.1          4.1           5.1          6.1
                   outstanding                         1%          2%           3%           4%           5%                                      >7%
                                                                                                                        6%           7%
                    0   • 59                          .50          .50          .50           .so         .44           .32          .22           .11
                   60   • 119                         .50          .SD          .50           .49         .42           .31          .21           .11
                  120   • 179                         .50          .50          .SD           .48         .40           .30          .20           .10
                  180   • 239                         .50          .SD          .49           .42         .36           .26          .18           .09
                  240   - 299                         .50          .50          .46           .38         .33           .24          .17           .09
                  300   • 359                         .50           .45         .40           .34         .29           .21          .14           .09
                  360   & up                          .47           .40         .36           .31         .26           .19          .13           .09

 6. Calculating Recapture
                 Market value (at the time of transfer or abandonment}
       LESS
                 Prior liens,
                 RHS balance,
                 Rc.asonablc closing costs,
                 Principal reduction at note rate,
                 Original equity (sec paragraph 3), and
                 Capital improvements (sec 7 CFR part 3550).
       EQUALS
           Appreciation value. ( lf this is a positive value, continue.)
       TIMES
           Percentage in paragraph 4 (ifapplicable),
           Percent.age in paragraph 5, and
           Return on borrower's original equity (100%- percentage in paragraph 3).
       EQUALS
           Value appreciation subject to recapture. Recapture due equals the lesser ofthis figure or
           the amount of subsidy rcceived.

  Borrower agrees to pay recapture in accordance with this agreement

      Borrower                                                                                                        Date
  Robert W Rossman                                                                                                             12-29-2005
                                                                                                                      Date
                                                                                                                               12-29-2005
  Accnrding tn the Papcrno Rcdi                  cl nf /99S, nn pcr,nnt are rr,quircd tn tuJ>Ond In a cnlloclinn rrf ln/nrmatlnn unlo.u II dupla.v1 a •a/Id 0MB cnnlml numl,.,r Tnc w,/id
  0MB cnntrnl numh<lrfnr thu 111/ormatinn cnllcclinn i1 OS7S-Ol72, Tltc time rrquircd frJ cnmp/otc lhi1 111.formallnn cnllcct/nn 11 u1ima1cd tn avcmgo J mlnutt:S per rapt>n.re,
  Including lhc timefnr 1'1!11/,m·in,: ln.rtruclinn1, 1carchfog c.ri1Jlng daJa murcu. galherini: and maintaining lhe daJa needed, and cnmp/cling and re•lt..-lng 1he cnllectinn nf
  infnnnatir1n



                                     (                                                                              (_
